UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-2282



JAMES M. BURROW, JR.,

                                            Plaintiff - Appellant,

          versus


SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-92-501)


Submitted:   August 12, 1997           Decided:     September 9, 1997


Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


James M. Burrow, Jr., Appellant Pro Se. Debra Jean Prillaman,
Assistant United States Attorney, Richmond, Virginia; Sonya Annette
White, SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order affirming the

decision of the Commissioner of Social Security ("Commissioner") to

grant disability insurance benefits commencing June 27, 1989. We

have reviewed the record and the district court's opinion accepting

the recommendation of the magistrate judge and affirm substantially
on the reasoning of the district court. Burrow v. Chater, No. CA-
92-501 (E.D. Va. Aug. 15, 1996). However, we modify the onset of

disability insurance benefits to begin on May 19, 1989, the date of

Dr. Nazir Chaudhary's examination in which he found that Appel-
lant's psychiatric problems rendered him unable to work. See 28
U.S.C. § 2106 (1994).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2